In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-3453
UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                              v.

WILLIAM PAPPAS,
                                         Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
             for the Eastern District of Wisconsin.
          No. 03 CR 293—J.P. Stadtmueller, Judge.
                        ____________
  SUBMITTED FEBRUARY 18, 2005—DECIDED MAY 27, 2005
                   ____________



  Before FLAUM, Chief Judge, and KANNE and EVANS,
Circuit Judges.
  FLAUM, Chief Judge. Defendant-appellant William Pappas
pled guilty to conspiracy to commit bank fraud, for which
the district court sentenced him to two years of incarcera-
tion and two years of supervised release. In addition, the
court ordered him to pay restitution in the amount of
$53,255. Pappas appeals only the restitution order. For the
reasons stated herein, we affirm.
2                                                  No. 04-3453

                       I. Background
  On December 17, 2003, a grand jury returned a 22-count
indictment against Pappas and three alleged co-conspira-
tors. In count one, all four defendants were charged with
conspiracy to commit bank fraud. Early the following year,
Pappas and the government entered into a plea agreement
under which Pappas agreed to plead guilty to count one and
the government agreed to move to dismiss the remaining 21
counts against him. As part of the agreement, Pappas
admitted that he had conspired with the other defendants
in several check-kiting schemes. In one scheme not charged
in the indictment but admitted to in his plea agreement,
Pappas caused a check-cashing business, Game Financial
Corp. d/b/a Game Cash, to lose $153,470, of which Pappas
had repaid $85,215 before being indicted. Pappas acknowl-
edged in the plea agreement that he still owed Game Cash
$69,095.1
  At his sentencing hearing, Pappas told the district court
that he had entered into a civil settlement agreement with
Certegy Check Services (“Certegy”), Game Cash’s successor-
in-interest, under which he was to pay $15,000 in exchange
for a release from further civil liability. He asked the
district court to delay ruling on the issue of restitution so
that the parties could “sort out” the implications of the
settlement. The court agreed to give the parties a chance to
brief the issue of restitution and entered a judgment which
set only the terms of imprisonment and supervised release.
  The government filed a brief with the district court ar-
guing that Pappas’s private settlement agreement did not
relieve him of his obligation to pay full restitution. It as-




1
  It appears that this is an arithmetic error; the difference be-
tween $153,470 and $85,215 is $68,255, not $69,095.
No. 04-3453                                                       3

serted that Pappas still owed Certegy $53,255 ($68,2552
minus the $15,000 Pappas had paid under the settlement
agreement). Pappas did not file a response to the govern-
ment’s brief or make any filings with regard to restitution.
Thereafter, the court adopted the government’s position and
entered an order and an amended judgment directing Pappas
to pay restitution to Certegy in the amount of $53,255.
   Pappas appeals the judgment, essentially arguing that his
civil settlement relieves him of the obligation to pay res-
titution under the Mandatory Victim Restitution Act
(“MVRA”). The government responds that Pappas either
waived his right to challenge the restitution order on this
ground by entering into the plea agreement, or forfeited his
arguments regarding restitution by failing to raise them in
the district court. Pappas did not file an appellate reply brief
and has not addressed the government’s waiver and for-
feiture arguments.


                         II. Discussion
   Before we can reach the merits of Pappas’s appeal of the
restitution order, we must determine if he either waived
or forfeited the issue. “Waiver and forfeiture are related
doctrines; waiver occurs when a defendant intentionally re-
linquishes or abandons a known right, whereas forfeiture
occurs when a defendant fails to timely assert his rights.”
United States v. Harris, 230 F.3d 1054, 1058 (7th Cir. 2000)
(citing United States v. Staples, 202 F.3d 992, 995 (7th Cir.
2000); United States v. Olano, 507 U.S. 725, 730-34 (1993)).
“A forfeiture is basically an oversight; a waiver is a delib-
erate decision not to present a ground for relief that might
be available in the law.” United States v. Cook, 406 F.3d 485
(7th Cir. 2005). While we review forfeited issues for plain


2
    By this time, the government had corrected the arithmetic error.
4                                                No. 04-3453

error, “we cannot review waived issues at all because a
valid waiver leaves no error for us to correct on appeal.”
Harris, 230 F.3d at 1058-59.
   Pappas does not dispute that Game Cash’s successor is a
proper recipient of restitution. Rather, he argues that, in
light of his civil settlement, he should not be required to pay
restitution under the MVRA. The government contends that
Pappas waived his right to challenge the district court’s
order of restitution by expressly agreeing in a written plea
agreement to the amount of restitution ordered by the
district court. We review plea agreements like we review
contracts, applying the principles of contract law and asking
whether the agreement encompasses a “meeting of the
minds” between the parties. See United States v. Randle,
324 F.3d 550, 557-58 (7th Cir. 2003). If a defendant know-
ingly agreed to relinquish a specific right in exchange for
concessions from the government, then that right has been
intentionally abandoned and thus waived. See Cook, 406
F.3d 485; Olano, 507 U.S. at 733.
  Here, the plea agreement between Pappas and the
government contained the following term:
    The defendant agrees to pay restitution for all losses re-
    lating to the offense of conviction and all losses covered
    by the same course of conduct or common scheme or
    plan as the offense of conviction, in an amount to be
    determined by the Court. In particular, the defendant
    agrees to pay [Game Cash] restitution in the amount of
    $69,095 or such other amount as may be determined by
    the Court.
In accepting this term, Pappas expressly agreed to pay
restitution in the amount of $69,095 (or $68,255 after the
error was corrected) and waived the right to argue that he
should be required to pay a lesser amount under the MVRA.
  To date, Pappas has paid only $15,000 of the promised
$68,255. The district court reduced the amount of restitu-
No. 04-3453                                                5

tion so that Pappas would be required to pay only $53,255,
the balance of the promised amount. In doing so, the court
followed the express agreement of the parties and so Pappas
“has no basis for complaint.” United States v. Peterson, 268
F.3d 533, 535 (7th Cir. 2001); see also United States v.
Driver, 242 F.3d 767, 770 (7th Cir. 2001) (“When the court
does exactly what the defendant wants, the defendant has
waived rather than simply forfeited any argument that
things should have been done otherwise.”).
  Although they may not have anticipated the civil settle-
ment when entering into the plea agreement, both Pappas
and the government assumed the risk of future changes in
circumstances when they bound themselves in exchange for
certain benefits. See United States v. Bownes, 405 F.3d 634,
636 (7th Cir. 2005). The government wanted Pappas to re-
pay Game Cash $68,255 and offered concessions, including
dismissing 21 of the 22 counts against him, that Pappas and
his lawyer considered adequate to induce him to forgo his
right to argue for a reduction of the amount of restitution.
See id. Had Pappas wished to leave open the opportunity to
argue that his restitutionary obligations were contingent
upon the absence of a civil settlement, he could have chosen
to not enter into the plea agreement unless such a limitation
was added. He did not. Pappas has presented no evidence
that he agreed to anything less than the unconditional pay-
ment of $68,255. Accordingly, he waived his right to argue
that he should pay less.


                     III. Conclusion
  Pappas’s waiver precludes appellate consideration of
whether his civil settlement relieves him of the obligation
to pay restitution under the MVRA. Accordingly, the judg-
ment of the district court is AFFIRMED.
6                                         No. 04-3453

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—5-27-05